Citation Nr: 1216388	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-31 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West Virginia



THE ISSUE

Entitlement to payment or reimbursement for medical services provided at St. Mary's Medical Center from October 7, 2007 to October 12, 2007.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to July 1943.

This case appears to have come before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Huntington, West Virginia.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran is service-connected for asthma only.

2.  The Veteran received emergency medical care at St. Mary's Medical Center from October 7, 2007, to October 12, 2007.

3.  At the time of the hospitalization, the Veteran carried Medicare Part A coverage, which constitutes coverage under a health-plan contract that would pay, in whole or in part.



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at St. Mary's Medical Center from October 7, 2007, to October 12, 2007 are not met. 38 U.S.C.A. § 1725 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.1001, 17.1002(g) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As will be explained below, the Veteran's claim for reimbursement for medical expenses lacks legal merit.  As the law, and not the facts, is dispositive of this claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Factual Background

In this case, the Veteran has been awarded service connection for asthma.  He is not service-connected for any other disability.

On October 7, 2007, the Veteran presented to the Webster County Memorial Hospital complaining of chest pains and was transferred from that facility to St. Mary's Medical Center via air transport.  He was admitted to St. Mary's Medical Center on October 7, 2007 and was treated for a myocardial infarction, unstable angina, and atrial flutter.  He underwent a left heart catheterization, selective coronary angiogram, left ventriculogram, high-risk percutaneous coronary intervention with bare metal stent, transesophageal echocardiography, and direct current cardioversion.  He was discharged on October 12, 2007.  Reimbursement to St. Mary's Medical Center for services rendered during the time from October 7, 2007 to October 12, 2007 is at issue.
The Board notes that in his VA Form 9, the Veteran contended that he was referred by VA to St. Mary's Medical Center in October 2007.  As noted by the Board in the September 2011 remand, an October 2007 discharge summary from St. Mary's Medical Center indicated that no transfer (from Webster County Memorial Hospital) could be arranged to a VA facility so the Veteran was transferred to St. Mary's Medical Center.  VA treatment records had been obtained and did not indicate any authorized referral.  As such, pursuant to the Board's remand instructions, in December 2011 the Veteran was asked to provide any evidence he has showing that a referral for private treatment was authorized in advance by VA.  He produced no such evidence.

Records that were received post-remand, however, reveal that at the time of the hospitalization, the Veteran had Medicare Part A coverage.  Records reflect that this coverage had been in effect since September 1, 1982.  In his VA Form 9, the Veteran does not dispute that such coverage was, indeed, in effect, or that Medicare paid a portion of the bill.  Rather, he requests that VA pay the remainder of the balance, as he contends that he was referred to St. Mary's Medical Center by VA.  

Governing Laws and Regulations

At the outset, the Board notes that the file is devoid of documentation showing
that VA authorization was obtained prior to the admission at St. Mary's Medical Center, or within 72 hours thereafter, for the medical services provided to the Veteran for which he is now seeking payment or reimbursement.  Accordingly, the Board finds that prior authorization for private medical treatment was not obtained.  Thus, the issue on appeal must be decided in light of the requirements for reimbursement or payment for medical expenses incurred without prior authorization from VA.

When a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2002 & Supp. 2011).  Application of either statute is generally dependent on whether he has an adjudicated service-connected disability.
Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, may be paid when the veteran received care for: (a) an adjudicated service-connected disability; (b) non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (c) any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; or (d) any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.48(j). 38 U.S.C.A. § 1728(a)(2) (West 2002); 38 C.F.R. § 17.120(a) (2011).  Since the treatment in question was not rendered for a service-connected disability, the Veteran is ineligible for payment or reimbursement of "unauthorized" medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728(a).  There is also no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, which in certain instances might have qualified him under 38 U.S.C.A. § 1728.  Consequently, the only conceivable route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725, for treatment of a nonservice-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act.

Under 38 U.S.C.A. § 1725, payment or reimbursement may also be made under the Millennium Health Care and Benefits Act.  See also 38 C.F.R. §§ 17.1000-17.1008 (2011).  This Act provides that VA will be the payer of last resort for veterans who usually get their care at a VA medical center.  The Act has several requirements including that the veteran have no entitlement to care or services under a health-plan contract.  38 U.S.C.A. § 1725(b)(3)(B) (West 2002 & Supp. 2011); 38 C.F.R. § 17.1002(g) (2011).  Specifically, under the implementing regulation, the requirement states that the veteran have no coverage under a health-plan contract for payment or reimbursement, "in whole or in part," for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment).  See 38 C.F.R. § 17.1002(g).

A health plan contract is specifically defined, by the law as well as the implementing regulation, to include an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c) or established by § 1831 of that Act (42 U.S.C. § 1395j).  See 38 U.S.C.A. § 1725(f)(2)(B); 38 C.F.R. § 17.1001(a)(2).  42 U.S.C. § 1395c refers to Medicare Part A and 42 U.S.C. § 1395j refers to Medicare Part B.  In summary, the law and regulations specifically exclude payment under the Millennium Act if the veteran has coverage under either Medicare Part A or Medicare Part B.

Analysis

The Board has reviewed all the evidence in the appellant's claims file, including documents in the Virtual VA file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In light of the above, reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 is not warranted.  A review of the record indicates that the Veteran does not satisfy the requisite criterion regarding a health-plan contract.  Specifically, the Veteran had coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  The Veteran has stated, and the record confirms, that he had Medicare Part A coverage.

The Board recognizes that the Veteran seeks reimbursement for the portion of medical expenses not covered by Medicare.  However, the fact that not all of the medical expenses from this treatment were covered completely by Medicare is not relevant under the foregoing regulation.  VA is not authorized to pay or reimburse unauthorized medical expenses where a health-plan contract covers the cost of medical expenses either "in whole or in part." See 38 C.F.R. § 17.1002(g).

Since the Veteran does not meet one of the criteria for payment or reimbursement under section 1725 (i.e., lack of other insurance coverage under 38 C.F.R. § 17.1002(g)), all of which must be met to warrant reimbursement, it is not necessary to analyze whether the claim meets the additional section 1725 requirements.  See 38 C.F.R. § 17.1002.

In reaching this conclusion, the Board acknowledges that effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to veteran's mental health care and also addresses other health care related matters.  Although the changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment," none of these changes have any impact on the facts of the instant case.

The Board further recognizes that since 2008, 38 U.S.C.A. § 1725 was again amended, effective February 1, 2010.  See Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010) (codified as amended at 38 U.S.C.A. § 1725).  The February 2010 statutory changes modified the provisions of § 1725(b)(3)(C) pertaining to contractual or legal recourse against a third party so as to allow for reimbursement in situations where a portion of the cost of the care is covered.  This was intended to address situations in which state-mandated automobile reparations insurance does not cover the full cost of emergency care.  Significantly, the amendments do not disturb the ineligibility of a veteran covered under a health-plan contract for reimbursement of unauthorized expenses incurred.  As such, these amendments are also of no aid to the Veteran in this case.  

While the Board is sympathetic to the Veteran's claim and circumstances, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  The law does not allow for reimbursement of private medical expenses under § 1725 when a veteran has at least partial payment or reimbursement under a health-plan contract, as is the case here.  There simply is no provision of law in which the Board may grant the appellant the benefits sought.  Accordingly, the claim for reimbursement lacks legal merit, and must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at St. Mary's Medical Center from October 7, 2007 to October 12, 2007 is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


